Citation Nr: 0726326	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-14 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ADT) for 
two (2) months and twenty-one (21) days from December 1980 to 
February 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In June 2004, the Board remanded the case for further 
development.  The case has since returned to the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's service medical records are not associated 
with the claims folder.  The record reflects that the RO made 
requests to the National Personnel Records Center (NPRC) for 
such records in July and October 1998, but no response was 
given.  Again, pursuant to the Board's June 2004 remand, the 
RO requested the veteran's service medical records.  In the 
same month, NPRC indicated that they could not identify any 
records based on the information furnished by the RO.  The RO 
subsequently provided the NPRC with the appellant's ADT dates 
of service.  Again, in October 2004, the NPRC was unable to 
locate any records based on the information provided.  
Subsequently, the RO requested the appellant's service 
medical records from the State Adjutants General Office in 
San Juan on four occasions.  With such requests, the RO 
provided the appellant's name, birth date, and social 
security number.  

In a June 2006 response, the Adjutant General's Office 
indicated that it needed more information, such as the 
appellant's dates of service, the name of the unit that he 
belonged to, and any other information that would help them 
make another search.  There is no indication that the RO 
provided this additional information.

Accordingly, the case is REMANDED for the following action:

1.  The RO should once again request 
copies of the appellant's service medical 
records from the State Adjutants General 
Office in San Juan.  Such request should 
clearly provide all personal information 
not previously considered, to include 
appellant's service dates (period of ADT 
from December 3, 1980 to February 23, 
1981), the unit he belonged to (see DD-
214), and any other information deemed 
appropriate.  If no records are available, 
the State Adjutants General Office should 
provide certification to that effect, and 
the RO should then notify the appellant.  

2. Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



